Hadley, P. J.
Appellant filed special objections to the final report of appellee. Appellee moved to strike out said objections. The record shows the following entry on said motion: “The court now sustains said motion, to which ruling of the court said Catherine Bush excepts, and prays an appeal to the Appellate Court of the State of Indiana, which said appeal is granted, and the appeal bond is fixed at $100, and said bond is to be filed within ten days, with John M. Taylor and Henry Liekey as sureties thereon. ’ ’
No other order or judgment was made upon said ruling. *40This is not a final judgment, neither is it such an interlocutory order as comes within the statute authorizing appeals from interlocutory orders. This court therefore has no jurisdiction over the same. Neyens v. Flesher (1907), 39 Ind. App. 399; James v. Lake Erie, etc., R. Co. (1896), 144 Ind. 630; State, ex rel., v. Herod (1898), 21 Ind. App. 177; Jager v. Doherty (1878), 61 Ind. 528; Natcher v. Natcher (1899), 153 Ind. 368.
Appeal dismissed.